Citation Nr: 1026653	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1. Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and a friend, J.C.


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967, including honorable combat service in the Republic of 
Vietnam.  He is the recipient of the Combat Infantryman Badge, 
Bronze Star Medal and Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.  The 
claims folder, however, is serviced by the RO in Detroit, 
Michigan.

In March 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the Detroit RO.  A transcript of this 
hearing is associated with the claim file.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2. The Veteran has bilateral hearing loss and tinnitus that began 
during service and has been present ever since that time.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed hearing loss and tinnitus 
as a result of acoustic trauma during service.  Specifically, he 
maintains that he had periods of an inability to hear and ringing 
in his ears during service associated with his exposure to 
helicopter noise, rifle firing, explosions and small arms fire.  
The Veteran acknowledges that he did not seek treatment for his 
hearing loss or tinnitus during service because he was an 
infantryman without easy access to medical care.  He also did not 
seek treatment for many years after service because it did not 
seem too bad and he was focused on opening and running a 
business.  The Veteran testified before the Board that he has 
experienced some level of audiologic problems since service.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The Board notes that the 
Veteran's service records indicate that he was awarded the Combat 
Infantryman Badge, which denotes combat experience, and a bronze 
star medal and a silver star medal, which denote acts of bravery 
and valor in the face of an enemy.  Therefore, the Veteran is 
entitled to the application of 38 U.S.C.A. 
§ 1154(b).  Competent evidence of a current disability and of a 
link between the current disability and service is still required 
despite the evidentiary effect of 
38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 
(1995).  The statute "does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of a 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service."  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Court has held that service connection may be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Consistent with the Veteran's contentions, his service treatment 
records do not reflect any complaints of or treatment for hearing 
loss or tinnitus.  Given the Veteran's status as a combat 
veteran, however, it is conceded that he experienced noise 
exposure and his account of having completely lost his hearing 
for awhile after a blast and then having a ringing in his ears is 
consistent with the circumstances of his service and accepted as 
an in-service injury.  Thus, the Board finds that the Veteran 
experienced an in-service hearing loss and symptoms of tinnitus 
during service.

The Board notes that the Veteran's enlistment and separation 
examinations contain an audiogram.  Prior to November 1967, 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  In the chart below, those 
are the figures on the left and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  At 
the Veteran's military enlistment examination in July 1965, the 
audiological evaluation showed puretone thresholds, in decibels, 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
5(15)
10(15)
LEFT
5(20)
5(15)
5(15)
5(15)
10(15)

At the Veteran's military separation examination in September 
1967, the audiological evaluation showed puretone thresholds, in 
decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)

0(5)
LEFT
0(15)
0(10)
0(10)

5(10)

The Board notes that these audiograms are suspect as they show 
that the Veteran's hearing actually improved during his period of 
service.  Nonetheless, the puretone thresholds did not meet the 
definition of a disability for VA compensation as defined in 38 
C.F.R. § 3.385 at either testing.  38 C.F.R. § 3.385 defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  That 
regulatory section provides that hearing loss will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  As such, there was 
no hearing disability noted during service but, again, the 
testing is questionable.

Post-service records demonstrate a diagnosis of bilateral hearing 
loss and tinnitus.  Specifically, at the April 2008 VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
60
50
LEFT
25
15
35
60
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  The 
Veteran was diagnosed as having moderate to severe bilateral 
sensorineural hearing loss and tinnitus.  Therefore, the Board 
finds that the current medical evidence demonstrates bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.

When he underwent VA audiological examination in April 2008, the 
Veteran was reported as stating that he had a ringing in his 
right ear for the past five years and fluctuating bilateral 
hearing sensitivity for an undetermined amount of time.  
Objective testing reflects that the tympanic membranes were 
intact and normal in color and appearance, immitance results were 
consistent with normal middle ear function and contralateral 
acoustic reflex decay results were consistent with normal VIII 
nerve function.  The examiner diagnosed bilateral sensorineural 
normal to severe hearing loss with high-frequency noise induced 
configuration and opined that, based on medical research, 
hazardous noise exposure has an immediate effect on one's 
hearing, not a delayed or progressive effect.  Consequently, the 
Veteran's hearing loss and tinnitus were not results of his 
military service noise exposures because he did not report an 
immediate loss of hearing during service.

The Veteran appeared before the Board in March 2010 and disputed 
the premise upon which the negative nexus opinion was based.  
Specifically, the Veteran acknowledged that he had a bad memory 
but was certain that he did not tell the audiologic examiner that 
he did not experience hearing loss during service.  He credibly 
testified that there was one time that he vividly recalls when he 
lost his hearing completely during service and was relieved that 
it returned.  He stated that he had experienced hearing loss and 
ringing in his ears over the years and had had no other real 
noise exposure since his one-year tour of combat service in 
Vietnam.  The Veteran testified that he opened a furniture store 
and then a convenience store after service and did not have any 
hobbies such as hunting or anything that would have caused 
acoustic trauma; he stated that he had always found pleasure in 
working, that he worked all the time, and that he did not have 
noise exposure after service but always had some level of hearing 
deficiency since his combat service.

The Veteran is competent to testify as to symptoms such as 
hearing loss and ringing in his ears which are non-medical in 
nature, but he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable symptomatology 
that is not medical in nature); see also, Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).  Not only is the Veteran competent to 
provide evidence of a continuity of his symptoms, the Board finds 
that he is credible based on the fact that his service 
experiences are consistent with extra-ordinary noise exposure as 
an infantryman, his post-service experiences reflect a quiet 
world of no noise exposures, and the medical evidence shows the 
existence of a hearing pattern consistent with noise-induced 
hearing loss.  The Board is left, however, with the negative 
nexus opinion.  Because it is based upon an inaccurate factual 
background, the Board finds that it cannot be accepted as 
evidence to be weighed against the claims.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (emphasizing that the Board 
may not disregard a medical opinion solely on the rationale that 
the medical opinion is based on a history provided by the 
Veteran; rather, the Board must assess the Veteran's credibility 
in reporting the statements to the medical examiner).

Given the evidence of record, including the wholly credible 
testimony of the Veteran, the Board finds that there is a 
continuity of symptomatology between the in-service event and the 
currently diagnosed disabilities of hearing loss and tinnitus.  
As such, service connection for bilateral hearing loss and 
tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

Service connection for tinnitus is granted, subject to the laws 
and regulations governing the award of monetary benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


